Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 29, 2016

The Court of Appeals hereby passes the following order:

A16A1824. WAYNE FOX v. THE STATE.

      In 2013,Wayne Fox pled guilty to several offenses including aggravated
assault. Subsequently, pro se, Fox filed a Motion to Amend Sentencing, a Motion to
Amend, and an Amended Extraordinary Motion for New Trial. On December 23,
2015, the trial court entered orders dismissing Fox’s motions. On January 25, 2016,
Fox filed a notice of appeal. Fox did not state which of the orders he wished to
appeal. We lack jurisdiction.
      Pretermitting whether Fox is entitled to directly appeal the trial court’s orders,
this appeal is untimely. To be timely, a notice of appeal must be filed within 30 days
after entry of the appealable order. See OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. See Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d
704) (1997). Fox filed his notice of appeal 33 days after the trial court’s orders.
Accordingly, we lack jurisdiction to consider Fox’s untimely appeal, which is hereby
DISMISSED. See OCGA § 5-6-48 (b) (1).

                                        Court of Appeals of the State of Georgia
                                                                             06/29/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.